department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date contact person identification_number telephone number employer_identification_number legend a b c x y z dear sir or madam u ll nos we have considered your ruling_request dated date for rulings concerning the consequences under sec_4941 and sec_4945 of the internal_revenue_code of a private foundation's receipt of assets subject_to an indemnification agreement as described below x is a private_foundation described in sec_501 c and a of the code x was founded by a and a's spouse b c is a foundation_manager of x when a died a testamentary_trust y was established primarily for the benefit of b during b's life c is a trustee of y b also established a revocable_trust z will distributed b's assets to z c is the sole trustee of z recently b died b's under the terms of the y and z trust instruments and state law the residue is payable to x after the payment of taxes and distribution of specific gifts specific gifts distributed all taxes have been paid and under state law a trustee is personally tiable for debts of the trust however a trustee has an equitable lien-on the trust assets with interest as against the beneficiaries even after transfer of the assets to them for expenses and liabilities sustained in the trust administration of -p including attorney fees where necessary for administration or defense of the trust see also restatement second of trusts sec_249 the trustees would like to distribute the assets of y and z to x but are concerned about possible future currently unknown liabilities of the trusts the trustees of y and z propose to distribute the remaining assets of y and z to x subject_to a proposed indemnification agreement between x and the trustees of y and z without such agreement the trustees wouid withhold from x a substantial reserve for unknown liabilities for a number of years until applicable statutes of limitations expired - under the agreement x will defend and indemnify the trustees from all liabilities including attorney fees incurred in their capacity as trustees of y and z and as officers of several companies in which y and z have an ownership_interest that are legally owed by the trusts and properly payable from the residue of the trusts the agreement is effective upon its approval by the state probate_court and the internal_revenue_service through a favorable letter_ruling the court has issued an order approving the agreement contingent upon a favorable ruling x represents that its indemnification under the agreement of the trustees does not provide a benefit to which they would not otherwise be entitled under the equitable lien imposed by state law because of the complexity of the administration of y and z the parties have determined that it is more appropriate to specifically set forth the indemnification provisions in an agreement rather than rely on the more general provisions of state law x will not make any payments under the agreement unless and to the extent that a court of competent jurisdiction determines before a refund is made that the trustee has an enforceable lien imposed by law for such expense against the trust property transferred to x the trustees agree to repay any amounts refunded to them or on their behalf if a court should subsequently determine that they breached their fiduciary duties with regard to the subject matter of any litigation or investigation x has the right but not the duty to direct the defense of any claim for which it must provide indemnification x requests the following rulings the execution and implementation of the indemnification agreement will not constitute acts of self-dealing under sec_4941 of the code any distribution made by x to the trustees of y or z pursuant to the indemnification agreement will not constitute a taxable_expenditure under sec_4945 of the code and will not require x to exercise expenditure_responsibility as defined in sec_4945 sec_4941 a of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect a sale_or_exchange of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation section d a of the code provides that the transfer of real or personal_property by a disqualified_person to a private_foundation shall be treated as a sale_or_exchange if the property is subject_to a mortgage or similar tien which the foundation assumes or if it is subject_to a mortgage or similar lien which a disqualified_person placed on the property within the 10-year period ending on the date of the transfer sec_4945 of the code imposes a tax on taxable_expenditures by a private_foundation sec_4945 of the code defines a taxable_expenditure as including any amount_paid or incurred by a private_foundation as a grant to an organization unless the organization is a public charity or an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant for any purpose other than one specified in sec_170 sec_4946 of the code provides that the term disqualified_person includes with respect to a private_foundation a substantial_contributor to the foundation and a foundation_manager including a director of a foundation sec_53 d -2 a of the foundations and similar excise_taxes regulations provides that a mortgage or similar lien shall include but is not limited to deeds of trust and vendors’ liens but shall not include any other lien if such lien is insignificant in relation to the fair_market_value of the property transferred sec_53 d -2 f of the regulations provides that if a private_foundation makes a grant or other payment that satisfies the legal_obligation of a disqualified_person such grant or payment shail ordinarily constitute an act of self-dealing sec_53_4945-6 of the regulations provides that reasonable expenses to carry out charitable purposes ordinarily will not be treated as taxable_expenditures in 461_fsupp_1382 n d tex an individual agreed to contribute dollar_figure per year to a law schoo for ten years conditioned on his being able to deduct ail of the contributions the individual set up a private_foundation for this purpose and made his contributions to the foundation for ultimate distribution to the school instead of _ directly to the school upon audit the irs determined that the individual's contributions to the foundation exceeded the maximum permissible percentages and disallowed part of his claimed wy deductions thereafter the foundation returned to the individual the amount of the contributions disallowed as a deduction with the understanding that the individual would contribute the funds directly to the school upon receipt and obtain the benefit of the deduction which he did the irs claimed that the refund to the individual was an act of self-dealing under sec_4941 of the code and a taxable_expenditure under sec_4945 the court held otherwise reasoning that because the individual's commitment to the school was conditioned on the deductibility of the contributions the foundation's refund was of amounts which the foundation should not have received and was not entitled to keep and that the condition placed on the contribution was not void as against public policy - if the agreement is permissible then any refund made under it will be a legitimate administrative expense of x rather than a transfer to or use by c a disqualified_person as foundation_manager of x's assets since the agreement merely restates and clarifies the terms of the trustee's equitable lien and since any refund will be made only upon a court determination before the refund is made that the trustee has an enforceable lien regardless of the agreement for these expenses against the trust property transferred to x the agreement and any refund under it will not involve a transfer to or use by or for the benefit of a disqualified_person of the income or assets of x the benefit to b or c is incidental to their legal right to indemnification under state law the agreement benefits x by allowing it to use funds for its charitable purposes that would otherwise would be withheld by the trustees as a reserve against unknown liabilities moreover x's duty to refund and indemnify under the agreement does not constitute a mortgage or similar lien on the property transferred under the agreement within the meaning of sec_4941 of the code aithough the agreement constitutes a lien on the property in the ordinary sense of the term the term mortgage or similar lien generally involves a volitional act by the disqualified_person in placing the lien on the property whereas the equitable lien arises by operation of law similarly any refunds under the agreement will not constitute expenditures_for non- charitable purposes under sec_4945 of the code they will instead be considered necessary administrative expenses to carry out charitable purposes within the meaning of sec_170 and sec_53_4945-6 of the regulations such refunds will not constitute grants and thus x need not exercise expenditure_responsibility with respect to them accordingly we rule as follows the execution and implementation of the indemnification agreement will not constitute acts of self-dealing under sec_4941 of the code any distribution made by x to the trustees of y or z pursuant to the indemnification agreement will not constitute a taxable_expenditure under sec_4945 of the code and will not require x to exercise expenditure_responsibility as defined in sec_4945 yw except as we have ruled above we express no opinion as to the tax consequences of x's transactions under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about your tax status you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group wt
